FOURT, J.
I dissent as to that part of the judgment which affirms the trial court in dismissing the third, fourth and seventh causes of action.
I concur in the judgment insofar as it reverses the trial court in granting a summary judgment in the first and fifth causes of action.
I would affirm the judgment of the trial court in denying summary judgment as to the second and sixth causes of action.
A reading of the record in this case (which includes many of the bank’s own documents) indicates without any question that the bank was engaged in chicanery and deceit in many of the transactions in question. Further, it is indicated that some perjured testimony was given by the bank’s representative at the criminal trial of plaintiff (and even that the prosecutor at that trial knew or had good reason to believe that some of the oral testimony of the bank’s officer witness was in direct contradiction to the official records of the bank then in the possession of the prosecutor) and, consequently, the rule in Teitelbaum Furs, Inc. v. Dominion Ins. Co., Ltd., 58 Cal.2d 601 [25 Cal.Rptr. 559, 375 P.2d 439] should not apply. I am convinced that under the particular and peculiar circumstances of this case, the plaintiff should have been permitted to amend his complaint as requested, and the demurrer thereto should not have been sustained without leave to amend, and judgment entered accordingly in the third, fourth and seventh causes of action. In the first and fifth causes of action, the motion for summary judgments should not have been granted.
In the interests of sound administration of justice and particularly so where semi-public businesses such as banks and other financial institutions (which ought to have the confidence of the public) have been formally charged with illegal, false and dishonest practices, every reasonable opportunity should be afforded to the litigants to establish their pleadings in proper form to the end that the disputes and charges in such cases will be settled and disposed of in accordance with the merits and the facts of the cases and not on hyperteehnical rules of pleading.
The petitions of all parties for a hearing by the Supreme Court were denied February 24, 1965. Peters, J., was of the opinion that the petitions should be granted.